DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeong et al. (US 2009/0136847 as disclosed by applicant in IDS forms, hereinafter Jeong) in view of Watanabe et al. (US 2010/0243951, as disclosed by applicant in IDS forms, hereinafter Watanabe).
Regarding claims 1, 4-6, 10, and 11, Jeong discloses a rechargeable lithium battery comprising; a positive electrode comprising a positive active material (Abstract and para. 55); and an electrolyte comprising a non-organic solvent comprising a cyclic carbonate and a linear carbonate (Abstract, para. 74-79 where the electrolyte can contain multiple cyclic and linear carbonates) a negative electrode comprising a negative active material comprising: a core comprising a Si grain in a SiO2 matrix; (Abstract and para. 22), the negative active material has an average particle size of about 0.5um to about 50um.  Jeong disclose a particle size of 1-20um which falls inside of applicant’s range (Jeong para. 25).  However, Jeong does not disclose a coating layer on at least a portion of the core and the coating layer having a thickness of about 0.01 um to about 1um.   Watanabe discloses coating the core of silicon oxide negative active material with a coating layer comprising graphite or amorphous meso-phase pitch carbon in order to improve the charge/discharge efficiency of the battery (Watanabe para. 18, 20, 26, 34, 40, 41).  It would be obvious to one of skill in the art at the time of filing to have the core of silicon oxide negative active material coated with a coating layer comprising graphite or amorphous meso-phase pitch carbon in order to improve the charge/discharge efficiency of the battery.
Watanabe also discloses it would be obvious to optimize the thickness of the coating layer in order to optimize the charge/discharge efficiency of the battery  (Watanabe para. 18, 20, 26, 34, 40, 41).  It would be obvious to one or ordinary skill in the art at the time of invention to optimize a coating layer thickness of about 0.01 um to about 1um in order to optimize the charge/discharge efficiency of the battery. “It is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 2 and 7, the combination of Jeong and Watanabe discloses the negative active material and the rechargeable lithium battery of claims 1 and 6, as shown above, and the combination of Jeong and Watanabe further discloses wherein amounts of the SiO2 matrix and the Si grain are sufficient to yield an oxygen and silicon content represented by SiOx in which x is in between the values 0.3 and 1.2. Jeong disclose SiOx wherein x is in the range of 0-1 (Jeong Abstract, para. 22).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 3 and 8, the combination of Jeong and Watanabe discloses the negative active material and the rechargeable lithium battery of claims 1 and 6, as shown above, and the combination of Jeong and Watanabe does not specifically disclose wherein a weight ratio of the core to the coating layer is about 99.9:0.1 to about 90:10.  However the combination of Jeong and Watanabe discloses that the negative active material (core with SiO2 with Si grains) has an average particle size of about 0.5um to about 50um and the thickness of the carbon coating layer to be thickness of about 0.01 um to about 1um in order to optimize the charge/discharge efficiency of the battery  (Watanabe para. 18, 20, 26, 34, 40, 41).  Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to optimize both the size of the negative active material core with SiO2 with Si grains and the thickness of the carbon coating layer to where a weight ratio of the SiO2 with Si grains core to the carbon coating layer is about 99.9:0.1 to about 90:10 in order to optimize the charge/discharge efficiency of the battery  (Watanabe para. 18, 20, 26, 41).  “It is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, the combination of Jeong and Watanabe discloses the rechargeable lithium battery of claim 6, as shown above, and the combination of Jeong and Watanabe further discloses the positive electrode material comprises at least two of Ni, Mn, and Al (Jeong para. 59 Chemical Formula 10 wherein the positive material contains both Ni and Mn).
Regarding claims 12 and 13, the combination of Jeong and Watanabe discloses the rechargeable lithium battery of claim 6, as shown above, and the combination of Jeong and Watanabe further discloses that the non-aqueous organic solvent further contains chloroethylene carbonate (Jeong para. 78).
Regarding claim 14, the combination of Jeong and Watanabe discloses the rechargeable lithium battery of claim 6, as shown above, and the combination of Jeong and Watanabe further discloses that the separator comprises polyethylene (Jeong para. 79).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeong et al. (US 2009/0136847 as disclosed by applicant in IDS forms, hereinafter Jeong) and Watanabe et al. (US 2010/0243951, as disclosed by applicant in IDS forms, hereinafter Watanabe) further in view of Saito et al. (US 2011/0052953, hereinafter Saito).
Regarding claim 15, the combination of Jeong and Watanabe discloses the rechargeable lithium battery of claim 6, as shown above, and the combination of Jeong and Watanabe further discloses that the separator comprises polyethylene (Jeong para. 79).  However, the combination of Jeong and Watanabe does not disclose that the separator has a ceramic component.  Saito discloses adding a ceramic film layer to the polyethylene layer of the battery separator to make a double layer separator to improve the separability between the negative electrode and the positive electrode and is able to more reduce an internal short circuit or a lowering of an open-circuit voltage (Saito para. 103).  Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to have ceramic component in the separator of modified Jeong in order to improve the separability between the negative electrode and the positive electrode and is able to more reduce an internal short circuit or a lowering of an open-circuit voltage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962. The examiner can normally be reached Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729